Citation Nr: 0807741	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
degenerative changes of the lumbar spine since July 17, 2002.

2.  Entitlement to an evaluation greater than 10 percent for 
a small sliding hiatal hernia since July 17, 2002.

3.  Entitlement to an evaluation greater than 10 percent  for 
degenerative changes of the cervical and thoracic spine since 
July 17, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1982 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which continued the veteran's then current 10 
percent ratings.  In an April 2004 rating decision, an RO 
Decision Review Officer granted an increased rating for the 
degenerative changes of the lumbar spine from 10 percent to 
40 percent, effective retroactively to July 17, 2002.  The 
veteran continued his appeal for an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

The November 2002 rating decision also denied a compensable 
rating for the fracture residuals of the left little finger 
and denied a total disability rating on the basis of 
individual unemployability.  The veteran appealed those 
determinations via comments in his substantive appeal (VA 
Form 9) that perfected his appeal of his spine and hernia 
disabilities claims.  A Statement of the Case was issued in 
May 2004.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The claims file contains no indication that the veteran did 
not receive the Statement of the Case or any record of the it 
having been returned by the U.S. Postal Service as 
undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal, or suitable 
substitute, in response to the Statement of the Case.  Thus, 
that issue is not before the Board and will not be discussed 
in this decision.  See 38 C.F.R. §§ 20.200, 20.201 (2007).

The veteran appeared at a Travel Board hearing in July 2005 
before a Veterans Law Judge who is no longer at the Board.  
The Board informed the veteran of this fact in a November 
2007 letter, and inquired if he desired another hearing.  See 
38 C.F.R. § 20.707 (2007).  The claims file contains no 
indication that the veteran did not receive the November 2007 
letter or any record of the letter having been returned by 
the U.S. Postal Service as undeliverable.  Neither is there 
any evidence of a response from the veteran.  Thus, the 
veteran is deemed to have waived his right to another 
hearing.  A transcript of the 2005 hearing testimony is 
associated with the claims file.  He opted for an informal 
conference with an RO Decision Review Officer in lieu of the 
local hearing he requested.

In November 2005, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, 
DIAGNOSTIC CODE, for additional development.  The AMC 
completed the additional development as directed, continued 
to deny the claims, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  Since July 17, 2002, the veteran's spine disabilities 
have not manifested with any incapacitating episodes as 
defined by applicable rating criteria.

2.  Since July 17, 2002, neither the veteran's cervical, 
dorsal (thoracic), or lumbar spine has manifested with 
ankylosis.

3.  Since July 17, 2002, the veteran's lumbar spine did not 
manifest with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

4.  For the period February 4, 2003, to April 3, 2004, the 
veteran experienced positive straight leg raising 
bilaterally, absent deep tendon reflexes, and decreased 
sensation of the lower extremities, greater on the right.

5.  As of April 3, 2004, the veteran's low back disorder did 
not manifest any objective clinical symptoms of lower 
extremity radiculopathy.

6.  Since July 17, 2002, the veteran's cervical spine has not 
manifested with moderate or severe limitation of motion, 
range of motion  on forward flexion of 15 degrees or less, 
combined cervical spine range of motion of 170 degrees or 
less, or any upper extremity radiculopathy.

7.  Since July 17, 2002, the veteran's hiatal hernia has not 
manifested with persistently recurrent epigastric distress 
with dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 40 
percent for lumbar spine disorder since July 17, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2007), § 
4.71, Diagnostic Code 5292, 5293 (pre-September 26, 2003), § 
4.71, Diagnostic Code 5293 (pre-September 26, 2003), § 4.71 
(2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements are met for a rating of 10 percent, 
but no more, for right lower extremity sciatica, as a  
chronic neurological manifestations of the lumbar spine 
disorder for the period February 4, 2003, to April 2, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5243; § 4.124a, Diagnostic Code 8520 
(2007).

3.  As of April 3, 2004, the requirements for a compensable 
rating  for right lower extremity sciatica are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5243; § 4.124a, Diagnostic Code 8520 
(2007).
  
4.  Since July 17, 2002, the requirements are not met for a 
rating higher than 10 percent for a cervical and dorsal spine 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2007), § 4.71a, Diagnostic Code 5290 (2002).

5.  Since July 17, 2002, the requirements are not met for a 
rating higher than 10 percent for a small sliding hiatal 
hernia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
July 2002 and November 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.

Here, VA informed the veteran of the need to submit all 
pertinent evidence in his possession and, in a March 2004 
conference with an RO Decision Review Officer, a March 2004 
Supplemental Statement of the Case, and a May 2006 
Supplemental Statement of the Case following the Board's 
remand, he was provided adequate notice of the rating 
criteria for an increased rating, as well as how disability 
ratings and effective dates are assigned.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the above VCAA letters 
do not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of the evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the VA Form 9, dated in June 2003, submitted 
by the veteran details the effects the service-connected 
disabilities have had on his employability and daily life.  
This statement further indicates an awareness on the part of 
the veteran that information about such effects is necessary 
to substantiate a claim for a higher rating.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what is necessary to substantiate a claim.  Id. slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employability and daily life, the Board does not view the 
disabilities at issue to be impacted by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  

Finally, the April 2003 SOC sets forth the rating criteria 
applicable to the hiatal hernia and spine conditions.  The 
veteran was accordingly made well aware of the requirements 
for increased ratings for this disability pursuant to the 
applicable rating criteria, and such action thus satisfies 
the third notification requirement of Vazquez-Flores.  

Finally, the Board has reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis

Spine Disorders

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Historically, a September 1988 rating decision granted 
service connection for degenerative changes of the dorsal and 
cervical spine with a 10 percent rating, effective May 1987.  
A December 2001 rating decision granted service connection 
and assigned a 10 percent evaluation for degenerative changes 
of the lumbar spine, effective October 2001.  The veteran's 
current claim was received by the RO in July 2002 

The spine rating criteria for intervertebral disc syndrome 
were changed, effective September 23, 2002.  The other rating 
criteria for spine disorders were unaffected.  See 67 Fed. 
Reg. 54,345, 54,349 (August 22, 2002).  The pre-September 
2002 rating criteria provided that, pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, warranted the maximum, 60 percent, 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (pre-
September 23, 2002).  A 40 percent rating was warranted for 
severe IDS manifested by recurring attacks, with intermittent 
relief.

At the August 2002 VA examination, the veteran told the 
examiner that his pain was aggravated by increased physical 
activity, and that he was wheelchair-bound, because of his 
low back pain.  The examiner, however, noted the veteran was 
able to squat from the examination table down to the floor to 
pick up a piece of paper he had dropped.  The examiner also 
noted an electromyograph ordered by the veteran's private 
physician, Dr. Greenberg, which showed left L5 radiculopathy.

Physical examination revealed Cranial nerves II - XII as 
intact, motor system was 5/5, with normal bulk and tone, 
reflexes were 2+ and toes down going, and sensation to 
pinprick was normal to all modalities.  Gait and coordination 
were within normal limits.  Lumbosacral spine ROM was forward 
flexion to 90 degrees, extension to 35 degrees, lateral 
flexion was 40 degrees bilaterally, and lateral rotation was 
35 degrees bilaterally.  Pain was present only at the end of 
the movements, but repetitive motion, sustained posture, and 
combined movements were all within normal limits.  Straight 
leg raising and Patrick's movement were negative.  
Lumbosacral spine X-rays showed mild degenerative joint 
disease.

The examiner noted the findings on examination showed no 
evidence of lumbosacral radiculopathy and, in the examiner's 
opinion, the veteran did not need a wheelchair, as he should 
have been able to walk with a cane.

As is immediately apparent, the findings on examination set 
forth above showed no evidence of active symptomatology or, 
at the least, symptomatology which would meet or approximate 
a rating higher than 40 percent.  38 C.F.R. § 4.7.  The 
veteran noted in his Notice of Disagreement, however, that 
the RO did not have Dr. Greenberg's records.  His records 
were added to the claims file after the veteran appealed the 
November 2002 rating decision.

The Board finds that, while the probative medical evidence of 
record shows the veteran to have manifested lumbar 
intervertebral disc syndrome, the preponderance of the 
evidence shows it did not meet or approximate a 60 percent 
rating under the pre-September 23, 2002, criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.7.

Dr. Greenberg's records noted a May 2002 magnetic resonance 
imaging examination showed minimal degenerative disc changes 
at L5-S1, with no significant neural canal or neural foramina 
encroachment of herniated disc.  Minimal hypertrophic changes 
of the posterior elements in the lower lumbar spine at L4-L5 
and L5-S1 appeared appropriate for the veteran's age.  A June 
2002 lumbar spine computed tomography showed a slight central 
bulge of the disc at L4-L5 and L5-S1, but no defects were 
noted.  Physical examination prior to the procedure revealed 
left L4-L5 and L5-S1 tenderness, positive straight leg 
raising on the left at 30 degrees, but full range of motion.  
Deep tendon reflexes were absent in the left lower extremity, 
but sensation to light touch was normal.  The June 2002 
electromyograph referenced above showed chronic mild left L5 
radiculopathy and borderline sensory neuropathy.

To meet or approximate the criteria for the maximum, 60 
percent rating, one's intervertebral disc syndrome symptoms 
must be constant with little intermittent relief.  See 
Diagnostic Code 5293 (pre-September 23, 2002).   Dr. 
Greenberg noted absent left ankle jerk and normal sensation 
in mid-June 2002.  His treatment notes over the subsequent 
months, however, note the veteran's lower extremity 
radiculopathy symptoms were intermittent, rather than 
constant.  He noted intermittent low back pain with left S1 
radiculopathy in July 2002; persistent low back pain, but 
rare left L5 radiculopathy.  Further, Dr. Greenberg's 
examination noted motor strength of 5/5 with normal tone and 
no atrophy.  Thus, the Board finds the veteran's lumbar spine 
disorder more nearly approximated the assigned 40 percent 
rating for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief as of July 17, 2002.  While 
Dr. Greenberg's records note increasing pathology as of 
February 2003, they still note symptoms less severe than 
those captured by the criteria for the 60 percent rating 
under the pre-September 2002 intervertebral disc syndrome 
criteria.  38 C.F.R. § 4.7.

Effective September 23, 2002, applicable criteria required 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002) (67 Fed. Reg. 
54345, 54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
Diagnostic Code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic Diagnostic Code or codes.  Id., Note 2.

While the veteran may very well have used bed rest as self-
treatment for his low back disorder, there is no evidence of 
any incapacitating episodes as defined by the rating 
criteria.  Thus, his intervertebral disc syndrome must be 
rated on the basis of its chronic orthopedic and neurological 
manifestations.  As already noted, the 40 percent rating 
assigned by the April 2004 rating decision on the basis of 
lumbar spine limitation of motion is the maximum allowable 
rating for the chronic orthopedic manifestations of the 
veteran's lumbar spine disorder-that is, in the absence of 
any evidence of ankylosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).
The probative medical evidence of record notes no spine 
ankylosis whatsoever, as shown by the fact that the veteran's 
spine has consistently manifested range of motion, albeit 
limited at times.

Thus, the Board will address whether the veteran's low back 
disorder manifested chronic neurological symptomatology to a 
compensable degree.

Low back-induced neurological symptoms are rated under the 
criteria for peripheral nerves.  Diagnostic Code 8520 
provides the rating criteria for incomplete paralysis of the 
sciatic nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  
In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  Id.
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.

In his note of February 4, 2003, Dr. Greenberg noted recent 
new onset right sided sciatica and bilateral lumbar 
radiculopathy.  Examination revealed midline L4-L5 
tenderness, bilateral tenderness with spasm, and positive 
straight leg raising at 60 degrees bilaterally.  Motor was 
5/5, but deep tendon reflexes were absent in the lower 
extremities, and sensation to pinprick was slightly 
decreased, right greater than left.  Dr. Greenberg noted a 
diagnosis of L4-L5 lumbar disc disease and bilateral L5 
radiculopathy, right greater than left.

In light of Dr. Greenberg's findings on examination set forth 
above, the Board finds the veteran's lumbar radiculopathy 
more nearly approximated mild incomplete paralysis of the 
sciatic nerve for the right lower extremity as of February 4, 
2003.  38 C.F.R. §§ 4.3, 4.7. Radiculopathy affecting the 
left lower extremity was not as significant and thus cannot 
be considered compensable. The Board finds a higher rating 
was not approximated on the right, as Dr. Greenberg noted 
normal motor strength, only slightly decreased sensation, and 
there was no evidence of any muscle atrophy.  Further, when 
compared with the criteria for complete paralysis of the 
sciatic nerve, the veteran's lower extremity radiculopathy 
symptoms clearly fall well short of even moderately severe 
incomplete paralysis.  38 C.F.R. § 4.7.

The April 2004 VA examination report notes the veteran 
telling the examiner that he took Sulindac on an as-needed 
basis, because it caused him gastrointestinal problems, and 
he used a cane for as an assistive device during flare-ups.  
Physical examination revealed the veteran's thoracolumbar 
spine to manifest significant limitation of motion on forward 
flexion, which was only to 20 degrees.  There was no palpable 
spasm, but there was some tenderness to palpation and some 
hypersensitivity in the midline and right paraspinal 
musculature.

Neurological examination revealed negative straight leg 
raising bilaterally and 5/5 strength of all major muscle 
groups in the bilateral lower extremities.  Sensory 
examination was non-focal with the entire right lower 
extremity "feeling different", but with protective 
sensation being intact.  Deep tendon reflexes of the 
veteran's patellar and Achilles tendons were 1+ and symmetric 
bilaterally.  His gait showed a mild truncal sway.  The 
examiner diagnosed lumbar degenerative joint disease with 
probable right lower extremity radiculopathy.  The examiner 
also noted that he was unable to identify which nerve root 
was involved, as the veteran's description was non-specific 
for any particular nerve root.

The April 2004 VA neurological examination report notes the 
veteran's telling the examiner that his low back pain 
radiated into his right lower extremity and sometimes into 
his left.  He described it as having pins and needles in his 
foot and numbness on the right side, but he did not specify 
whether it was his entire foot or a portion of his foot.  
Neither did he specify the specific places in his leg where 
he was uncomfortable.

Examination revealed no muscle atrophy or abnormal 
involuntary movements, and muscle tone was normal.  Strength 
was characterized by poor effort, but there was no focal 
weakness.  Tendon reflexes were generally 1+ throughout, but 
were present in both lower extremities.  Examination of the 
right lower extremity demonstrated no abnormality for 
proprioception, light touch, or vibration.  On pin prick, 
however, the veteran could not tell the difference between 
sharp and dull in any portion of the right leg.  The examiner 
noted that finding did not conform to the anatomic 
distribution of any peripheral nerve or nerve root.

The examiner noted that there was no evidence of peripheral 
neuropathy, and that there were no objective clinical 
findings to support the veteran's complaints of chronic low 
back pain.

At the hearing, the veteran noted that he still had 
intermittent right lower extremity radiculopathy.  
Transcript, p. 6.  The Board notes, however, that the VA 
treatment records associated with the claims file do not note 
any findings of radiculopathy.  Further, the May 2006 
Supplemental Statement of the Case notes the veteran did not 
respond to the November 2005 VCAA letter or provide any 
additional evidence to support his claim.  A similar result 
ensued after the Veterans Law Judge who presided at the 
hearing held the record open for 30 days to allow the veteran 
to submit additional evidence.  None was submitted.

In light of the findings at the April 2004 examination, and 
the absence of any notes in the VA outpatient treatment 
records to the contrary, the Board finds there is no 
probative basis for separate compensable ratings for 
bilateral lower extremity sciatica as of April 3, 2004, the 
date of the neurological examination.  38 C.F.R. § 4.7.

Cervical and Dorsal Spine

The veteran stated at the hearing that his cervical and 
dorsal spine disorders were essentially stable, as they had 
not worsened, although he did experience occasional cervical 
spine pain.  Transcript, p. 10.  This is consistent with the 
probative medical evidence of record.  At the April 2002 VA 
examination, the veteran denied any cervical spine 
symptomatology, and on examination, his cervical spine 
manifested full range of motion, without any radiculopathy.  
X-rays showed mild degenerative joint disease of the cervical 
spine.  Thus, there is no probative medical evidence to 
support an increase in the rating for the service-connected 
cervical and dorsal spine condition.

Hiatal Hernia

The veteran's hiatal hernia is evaluated under Diagnostic 
Code 7346. See 38 C.F.R. § 4.114.  These criteria provide 
that the presence of two or more of the symptoms for the 30 
percent rating warrants a 10 percent rating.  Id.  A 30 
percent rating is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  The maximum, 60 percent, rating is in order for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.

At the August 2002 VA examination, the veteran told the 
examiner that he experienced occasional heartburn, and he 
took Pepcid.  His symptoms were aggravated by eating spicy 
foods, and he denied any peptic ulcer disease.  He also 
denied having had any nausea, vomiting, diarrhea, melena, 
hematochezia, hematemesis, or having been diagnosed with a 
bleeding peptic ulcer.

The examiner noted that an upper gastrointestinal series 
showed mild esophageal dysmotility, but there was no evidence 
of hiatal hernia or gastroesophageal reflux disease.

At the April 2004 examination, the veteran told the examiner 
that his symptoms were well controlled by Zantac.  He denied 
any dysphasia, hematemesis, or melena, but said his reflux 
was very severe if he did not take his medication.  He 
reported being nauseous but denied having ever vomited.  
Examination of the abdomen revealed it as soft, non-tender, 
and non-distended.  Bowel sounds were normoactive, and no 
hepatosplenomegaly was noted.  There were no signs of anemia.  
The examiner diagnosed gastroesophageal reflux disease which 
was well controlled by medication.

The veteran did not dispute these findings at the hearing, as 
he stated that his hernia symptoms had not worsened, and it 
was well controlled by his medication.  Transcript, p. 7.  
Thus, there is no probative medical basis for a rating higher 
than the current 10 percent for the veteran's hiatal hernia.  
38 C.F.R. § 4.7, 4.114, Diagnostic Code 7346.

In light of the evidence set forth above, the claims for a 
higher rating for the cervical spine, dorsal (thoracic) 
spine, and hiatal hernia disorders are denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt and applied it where applicable.  As the preponderance 
of the evidence is against the veteran's claims where shown, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 40 percent for lumbar 
spine disorder for the period beginning July 17, 2002, is 
denied.

Entitlement to a separate rating of 10 percent for right 
lower extremity sciatica, for the period February 4, 2003, to 
April 2, 2004, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent for right 
lower extremity sciatica as of April 3, 2004, is denied.

Entitlement to a rating higher than 10 percent for a cervical 
and dorsal spine disorder is denied.

Entitlement to a rating higher than 10 percent for a hiatal 
hernia is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


